
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.10



Description of Verigy's Pay-for-Results Program


General

        The following is summary of the key provisions of Verigy's
Pay-for-Results program as in effect during fiscal 2007. There is no formal plan
document related to this program.

        The pay-for-results program is designed to link the cash compensation
for designated executives and other key contributors directly to business
performance. The program provides for the payment of cash bonuses above base pay
if pre-determined business performance measures are met and/or exceeded.

Administration

        The Compensation Committee of the Board administered the program as it
related to executives, and approved attainment levels for all participants.

Participation and Eligibility

        All executives and certain other key contributors participated in the
program during fiscal 2007. To be eligible for payment, participants had to be
employed at the last day of the bonus period.

Plan Operation

        The program was administered in six-month performance periods that
coincided with each half of Verigy's fiscal year. Each participant's target
bonus was an amount, equal to a fixed percentage of the participant's base
salary. The stated percentage included, in each case, a target of 15% of the
participant's base salary that is tied to the same objective as applies to all
employees under Verigy's company-wide bonus program. Target bonuses were paid if
100% of all applicable performance measures were met in the performance period.

        Performance measures for both periods in fiscal 2007 were achievement of
target pro forma operating profit. Pro forma operating margin is calculated for
purposes of the program by excluding from GAAP results (i) FAS123R compensation
expenses recorded with respect to equity-based compensation; and
(ii) restructuring and separation expenses incurred in connection with Verigy's
separation from Agilent Technologies, Inc. For certain individuals, the program
provided weighting for the financial results associated with the product family
with which they are primarily associated while other participants targets were
based entirely on overall company-wide results.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.10



Description of Verigy's Pay-for-Results Program
